EXHIBIT The Dow Chemical Company and Subsidiaries Computation of Ratio of Earnings to Fixed Charges For the year ended December 31 In millions, except ratio (Unaudited) 2008 2007 2006 2005 2004 Income before Income Taxes and Minority Interests $ 1,321 $ 4,229 $ 4,972 $ 6,399 $ 3,796 Add (deduct): Equity in earnings of nonconsolidated affiliates (787 ) (1,122 ) (959 ) (964 ) (923 ) Distributed income of earnings of nonconsolidated affiliates 836 774 616 495 370 Capitalized interest (97 ) (85 ) (73 ) (56 ) (48 ) Amortization of capitalized interest 84 79 70 70 65 Preferred security dividends (63 ) (81 ) (77 ) (65 ) (54 ) Adjusted earnings $ 1,294 $ 3,794 $ 4,549 $ 5,879 $ 3,206 Fixed charges: Interest expense and amortization of debt discount $ 648 $ 584 $ 616 $ 702 $ 747 Capitalized interest 97 85 73 56 48 Preferred security dividends 63 81 77 65 54 Rental expense – interest component 120 124 131 133 135 Total fixed charges $ 928 $ 874 $ 897 $ 956 $ 984 Earnings available for the payment of fixed charges $ 2,222 $ 4,668 $ 5,446 $ 6,835 $ 4,190 Ratio of earnings to fixed charges 2.4 5.3 6.1 7.2 4.3 275
